           Case 1:19-cr-00039-JMF Document 102 Filed 08/06/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     19-CR-039-4 (JMF)
                                                                       :
ZHURONG GAO,                                                           :   SCHEDULING ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court has been advised that the Defendant may want to enter a change of plea.
Accordingly, the parties shall appear for a conference with the Court on August 13, 2019 at
10:00 a.m. in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New
York, New York.
        The Court notes that, in accordance with Section 6(B) of the Court’s Individual Rules and
Practices for Criminal Cases, defense counsel should, in advance of the proceeding, review with
the Defendant — if necessary, with the assistance of an interpreter — any Pimentel letter or plea,
cooperation, or other agreement, as well as the Court’s Advice of Rights form. A copy of the
Advice of Rights form, in both English and Chinese, is attached to this Order. (The form is also
available — in both English and Spanish — at http://nysd.uscourts.gov/judge/Furman.)
        SO ORDERED.

Dated: August 6, 2019                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
          Case 1:19-cr-00039-JMF Document 102 Filed 08/06/19 Page 2 of 7



                                                                             Revised: January 9, 2014

                                     ADVICE OF RIGHTS FORM


United States of America v. __________________________                         ____ Cr._______ (           )


        I have received and read a copy of the indictment or information and understand the nature of the
charges made against me. I have had the opportunity to tell my lawyer all I know about the matters
referred to in the indictment or information.

         I understand the nature of the charges against me, my constitutional rights, and the punishment
that could be imposed by the Court upon my plea of guilty, including: any maximum and mandatory
minimum terms of imprisonment; the effect of any term of supervised release that may be imposed; the
possibility of an order of forfeiture; the possibility of an order of restitution if any financial injury was
caused by the offense; the fact that the Court must consider any applicable sentencing guidelines as well
as the other factors enumerated in Title 18, United States Code, Section 3553(a), in imposing sentence;
and the fact that the Court may depart from the sentencing guidelines in some circumstances.

        I understand that if I plead not guilty to any count or counts in the indictment or information:

    •   I would be presumed under the law to be innocent of the charges against me in such count or
        counts.

    •   I would be entitled to a speedy, public trial by an impartial jury in which the burden would be
        upon the Government to establish my guilt beyond a reasonable doubt to the satisfaction of all 12
        jurors.

    •   Upon such trial (1) I would be entitled to remain silent and no inference could be drawn against
        me because of my silence; (2) I could, if I wished, testify on my behalf; (3) I would be entitled,
        through my lawyer, to confront and cross-examine all witnesses against me; and (4) I would be
        entitled to compulsory process of the Court to obtain witnesses to testify and evidence to be
        offered in my defense.

        I understand that if my plea of guilty to any count or counts is accepted by the Court, I will give
up the foregoing rights with respect to such count or counts and the Court will have the same power to
sentence me as if a jury had brought in a verdict of guilty with respect to such count or counts.

         My decision to plead guilty is freely and voluntarily made. I have not been induced to plead
guilty to any count by any promises other than those contained in any written plea agreement that I have
signed, if such an agreement exists. No one has promised me that I would receive leniency, a lesser
sentence, or any other consideration if I pleaded guilty instead of going to trial. I have not been induced
to plead guilty by any force or coercion.

        I understand that, if my guilty plea is accepted and I am adjudged guilty, that adjudication may
deprive me of valuable civil rights, such as the right to vote, the right to hold public office, the right to
serve on a jury, and the right to possess any kind of firearm, if I currently have or could otherwise attain
such rights. If I am not a citizen of the United States, I have had an opportunity to discuss the possible
immigration consequences of my plea with my lawyer; I understand that, if I plead guilty, there may be

Advice of Rights Form                                                                                    Page 1
          Case 1:19-cr-00039-JMF Document 102 Filed 08/06/19 Page 3 of 7



adverse effects on my immigration status, including further detention following completion of my
sentence and removal or deportation from the United States.

        I am pleading guilty because after discussing the case with my lawyer I believe that I am guilty. I
am satisfied with how my lawyer has represented me.

        I have had a full opportunity to discuss with my lawyer whether there are any meritorious
defenses to the count or counts to which I am pleading guilty. I understand that, by pleading guilty, I am
giving up the right to assert any such defenses.

         I have had a full opportunity to discuss with my lawyer whether there is a basis to seek
suppression of some or all of the evidence against me on the ground that my constitutional rights were
violated. I understand that, by pleading guilty, I am giving up the right to seek suppression of any of the
evidence against me, unless the Court, as a condition of my guilty plea, specifically permits me to retain
the right to appeal the denial of any suppression motion I have made or joined.

       I am not under the influence of any substance, such as medication, narcotics or alcohol, that
would affect my ability to understand the nature and consequences of my action in pleading guilty.

         I have read and fully understand the foregoing statement.


                                                                     ____________________________
                                                                     Signature of Defendant


Dated:                                                               ____________________________
                                                                     Signature of Interpreter



         I, the lawyer for the above-named defendant, have reviewed the foregoing with the defendant,
have explained to the defendant the nature of the charges against him or her; his or her constitutional
rights; the punishment that could be imposed upon entering a guilty plea; and, if applicable, the possible
immigration consequences of his or her guilty plea. The defendant has had a full opportunity to discuss
with me whether there are any meritorious defenses to the count or counts to which the defendant is
pleading guilty. I have explained to the defendant that, by pleading guilty, he or she is waiving the right
to assert any such defense. The defendant has also had a full opportunity to discuss with me whether
there is a basis to seek suppression of some or all of the evidence against him or her on the ground that his
or her constitutional rights were violated. I have explained to the defendant that, by pleading guilty, he or
she is giving up the right to seek suppression of any of the evidence against him or her, unless the Court,
as a condition of the guilty plea, specifically permits the defendant to retain the right to appeal the denial
of any suppression motion he or she may have made or joined.


Dated:                                                               ____________________________
                                                                     Signature of Lawyer




Advice of Rights Form                                                                                  Page 2
              Case 1:19-cr-00039-JMF Document 102 Filed 08/06/19 Page 4 of 7



                                                                          2013年3月21日修訂版	  
                                                                                       	  
                                                                                       	  
                        權利建議通知書	  
                                 	  
                                 	  
美國控訴________________________	   	   	  	  	  	  	  	  	  ______	  Cr.	  __________（JMF）	  
	  
	  
	  
     我收到了並且看過我的起訴書或資料書的復本，我了解我所被控訴罪行的性
質。我已有機會把在這起訴書或資料書裏所指出的所有我知道的事件告訴了我的律
師。	  
               	  
               我了解我所被控訴罪行的性質，我的憲法權利，以及我認罪後法院可以判我
的懲罰，包括任何最高和最低的強制有期徒刑；任何可能被判的釋放後監管條件的
影響；可能下令的沒收財物令；如果罪行牽涉到財物上的損失，可能下令的賠償
令；法院在判刑時，必須考慮任何適用的判刑準則和在美國法典第18章3553(a)所
列舉的其他因素的事實；以及法院在某些情況下可與判刑準則有所差別的情況下來
判決刑期的事實。	  
	  
               我了解如果我對起訴書或資料書中任何一項或多項控罪申辯無罪﹕	  
       	  
                      •   依照法律，我將在這些對我控訴的一項或多項控罪上被假定是清白
                          的。	  
       	  
                      •   我將有權在一班公正的陪審團面前得到迅速，公開的審判，在審判時
                          政府有職責要在所有12名陪審團員們的滿意下，超出合理疑問下建
                          立我的罪行。	  
	  




Furman-­‐Qiu-­‐Advice	  of	  Rights	  Form.doc	     	                                     Page	  1	  	  
           Case 1:19-cr-00039-JMF Document 102 Filed 08/06/19 Page 5 of 7



                 •     在這審判中，(1)我將有權保持沉默，而且不可以因為我要保持沉
                       默，而做出對我不利的推論；(2)如果我想要的話，我將可以替我自
                       己作證；(3)通過我的律師，我將有權對抗和盤問所有針對我的證
                       人；而且(4)我將有權經過法院的強制程序去規定證人出來作證和取
                       得證據來做為我的辯護。	  
	  
            我了解如果法院接受了我對任何一項或多項控罪的認罪，在這一項或多項控
罪上我將要放棄以上所述的權利，而且法院將會有同樣的權利來對我判刑，就如同
陪審團在這一項或多項控罪上判決我有罪一樣。	  
	  
	  	      我是自如和自願決定要認罪的。除了在我已經簽過的書面協議書上的承諾以
外，如有一份這樣的協議書的存在，我不是因為被承諾了某些事情的誘惑而對任何
一項控罪認罪的。如果我認了罪而不要進行審判，沒有人承諾我會得到寬大的侍
遇，較短的刑期，或是任何其他的考慮。我沒有因任何武力或威迫而被誘導去認
罪。	  
	  
	  	      我了解如果法院接受了我的認罪並且宣判了我有罪，這判決將會剝奪我珍貴
的民事權利，如果我目前持有這些權利或者可以得到這些權利，如投票權，持有公
職權，擔任陪審團權，以及備武的權利。如果我不是一名美國公民，我已經有機會
與我的律師討論過我認罪有可能對我移民後果的影響；我了解，如果我認了罪，這
可能對我的移民身份會有不利的影響，包括在我服完我的刑期之後，進一步繼績被
拘留以及被美國趕出去或被驅逐出境。	  
	  
	  	      我要認罪是因為我在與我律師討論過之後，我認為我是有罪的。我對於我律
師是如何的代表我感到滿意。	  
	  
            對於我所認罪的一項或多項的控罪，我已經有充分的機會與我律師討論過我
是否有任何優異的辯護。我了解，由於我的認罪，我放棄陳説這些辯護的權利。	  

Furman-­‐Qiu-­‐Advice	  of	  Rights	  Form.doc	     	              Page	  2	  	  
           Case 1:19-cr-00039-JMF Document 102 Filed 08/06/19 Page 6 of 7



	  
	  	      我已經有充分的機會與我律師討論過我是否可以因為我的憲法權利被違反而
尋求壓制一些或所有對我不利的證據。我了解，由於我的認罪，我放棄尋求壓制任
何對我不利證據的權利，除非法庭，作為我認罪的條件，個別允許我保留任何我所
提出或參入被否定的壓制證據動議的上訴權力。	  
	  
	  	      我沒有受到任何會影響到我理解我認罪行動的性質和後果的物質，如藥物，
毒品或酒精。	  
	  
	  	      我讀了以上這份陳述書並且完全了解這份陳述書的內容。	  
	  
	  
	          	         	          	          	       	     	     __________________________	  
	          	         	          	          	       	     	     被告人的簽名	  
	          	         	          	          	       	     	     	  
日期:_________________	                         	       	     	     ___________________________	  
	          	         	          	          	       	     	     翻譯官的簽名	  
	  
	  
	  	      我是以上被指名為被告人的律師，我與被告人審看了以上的陳述，我把被告
人所被控的控罪性質解釋了給他或她聽；他或她在憲法上的權利；在認了罪後，他
或她可能會強制被判的處罰刑期；以及如果可適用的話，他或她可能會面臨的移民
後果。被告人有充分的機會和我討論在被告人要認罪的一項或多項控罪上，被告人
是否有任何優異的辯護。我解釋了給被告人聽，由於他或她的認罪，他或她就是放
棄了要陳説任何此類辯護的權利。被告人也有充分的機會與我討論過他或她是否可
以因為他或她的憲法權利被違反而要尋求壓制一些或所有對他或她不利的證據。我
已經解釋給被告人聽，由於他或她的認罪，他或她就是放棄了要尋求壓制任何對他




Furman-­‐Qiu-­‐Advice	  of	  Rights	  Form.doc	            	                                  Page	  3	  	  
        Case 1:19-cr-00039-JMF Document 102 Filed 08/06/19 Page 7 of 7



或她不利證據的權利，除非法庭，作為認罪的條件，個別允許被告人保留任何他或
她有可能提出或參入被否定的壓制證據動議的上訴權力。	  
	  
	  
日期:_________________	                         	       	     	     ___________________________	  
	         	          	          	          	       	     	     律師的簽名	  



	  




Furman-­‐Qiu-­‐Advice	  of	  Rights	  Form.doc	            	                                 Page	  4	  	  
